Citation Nr: 0010453	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the RO that denied claims of entitlement to service 
connection for plantar fasciitis of both feet, low back 
disability, bilateral hearing loss, tinnitus, bilateral knee 
disability, sinusitis, gastrointestinal disability, left 
ankle disability, and right hip disability.  The veteran was 
notified of these denials by a letter in October 1994.  
However, service connection for plantar fasciitis of both 
feet was subsequently granted by a January 1995 rating 
decision, and service connection for tinnitus was granted by 
a September 1998 rating decision.  Consequently, these issues 
are no longer before the Board.

In July 1995, the veteran testified at a hearing at the RO.  
In February 2000, the veteran testified at a hearing before a 
member of the Board.  At the February 2000 hearing, the 
veteran submitted a written statement, withdrawing his 
appeals of service connection for bilateral hearing loss and 
sinusitis.  Therefore, these issues are no longer before the 
Board and will not be addressed.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.204 (1999).



REMAND

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits when their applications are found 
to be incomplete.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that this 
duty includes a duty to notify claimants of the need to 
provide evidence relating to medical causation where the 
claimant has made statements indicating the existence of such 
evidence that would, if true, make the claim plausible.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

When the veteran appeared at the February 2000 hearing, he 
testified that he had been told by one or another physician 
that each of the problems for which he seeks service 
connection was related to his military service.  He said that 
physicians had indicated that his musculoskeletal problems, 
particularly his knee difficulties, were due to the forced 
marches he participated in during service, and that the 
gastrointestinal disability was the result of his having 
taken excessive amounts of Motrin before and after such 
marches to help alleviate the pain he experienced.  Because 
medical opinions of that sort, if submitted into evidence, 
could make "complete" the veteran's application for service 
connection, his testimony regarding the existence of such 
opinions triggers VA's duty to notify pursuant to 38 U.S.C.A. 
§ 5103(a) and Robinette v. Brown.  Because he has not yet 
been provided with the required notice, and given an 
opportunity to respond, a remand is required.  (Although the 
record includes medical reports wherein the veteran's in-
service history of problems is noted, these references appear 
to be recitations of the veteran's own self-reported history 
without enhancement by medical opinion.  Consequently, they 
do not suffice.)

This case is REMANDED to the RO for the following actions:

	The RO should contact the veteran and 
advise him that, in order to make his 
claims for service connection well 
grounded, he needs to obtain and submit 
competent medical evidence demonstrating 
that the claims are plausible.  He 
should be advised that the submission of 
an opinion from a physician, or other 
qualified health care provider, 
specifically diagnosing each disability 
and indicated that each of the claimed 
disabilities is attributable to his 
period of military service is the type 
of evidence needed to satisfy this 
requirement.  He should be given a 
reasonable opportunity to respond to the 
RO's communication.  After completing 
this action, the RO should take 
adjudicatory action on the veteran's 
claims, to include a determination on 
the question of whether the claims are 
well grounded.  If the RO concludes that 
any claim is well grounded, the RO 
should undertake any additional 
development deemed necessary to fulfill 
the duty to assist.

If any benefit sought is denied, a supplemental statement of 
the case should be issued.  After the veteran and his 
representative have been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice; however, he is free to submit 
additional evidence and/or argument.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


